DETAILED ACTION
Claims  1-12 are pending as amended on 12 January 2022, claims 13-20 are withdrawn from consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendment overcomes the objection to claim 5. The objection has been withdrawn.
Applicant’s amendment overcomes the rejection of claims 1-12  under 35 U.S.C. 103 over US2017/03242310A1 (Obeyesekere). The rejection has been withdrawn, however, a new ground of rejection over Obeyesekere has been made in view of US2008/0217064A1 (Stoian).
Applicant’s arguments have been considered but are moot because the new ground of rejection does not apply to the current rejection.

Claim Rejections - 35 USC § 112
Claim 6 stands  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites “wherein the divalent brine based downhole treatment fluid comprises about 0.5 to about 4 pounds of the rheological modifier per barrel of the divalent brine based downhole treatment fluid”, however, independent claim 1 requires “about 1 to 12 pounds of rheological modifier per barrel of the divalent brine based downhole treatment fluid”, thus claim 6 fails to include all the limitations of claim 1 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 

Claim Rejections - 35 USC § 103
Claims 1-12  are rejected under 35 U.S.C. 103 as being unpatentable over Obeyesekere in view of Stoian.
Regarding claims 1-3 and  5-7, Obeyesekere teaches a drilling fluid brine comprising 11.6 ppg of CaCl2 brine (Table 1),  and 100 to 10,000 mg/l,  , i.e., equivalent to 0.035 ppb to 3.5 ppb,  of  a composition comprising a phosphate ester, triethylene glycol, and  an ethoxylated diamine ([0126], [0131] , [0134] and [0137]), which meets the claimed rheology modifier.   
Obeyesekere teaches that the phosphate ester has the following structure ([0094]):

    PNG
    media_image1.png
    259
    422
    media_image1.png
    Greyscale

Which meets the claimed hydrocarbyl polyether phosphate ester. 
Obeyesekere further teaches that the brine may additionally contain lubricity agents ([0146]).
Obeyesekere does not expressly discloses the presence of a carboxylic acid ester. 

At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the soy methyl ester and amount of Stoian in the drilling fluid brine since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a lubricant for water based drilling fluid (Stoian, [0031]-[0032]).  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).    Thus the combined amount of the soy methyl ester, the phosphate ester and triethylene glycol  would be from 1.785 to 8.75 ppb, calculated by the examiner (i.e., 1.75+0.035 to 5.25+3.5), which meets the claimed amount of 1 to 12 ppb of claims 1,  and overlaps with the claimed amount of 3 to 8 ppb of claim 5  and   0.5 to 4 pounds of claim 6.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the composition in the brine  at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).



Regarding claims 8 and 9, Obeyesekere teaches the brine is a drilling fluid and may contain additional ingredients such as lubricity adjuster, pH adjuster, etc. (([0145]),  [0146]). 
Regarding the yield point, low shear rate viscosity and lubricity coefficient of claims 10-12, since Obeyesekere and Stoian teach the same composition as claimed, absent evidence to the contrary, one of ordinary skill in the art would have reasonable basis to expect that the property of the Obeyesekere and Stoian composition would inherently be the same as claimed. If there is any difference between the composition of Obeyesekere and Stoian and the composition of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.